Citation Nr: 1223533	
Decision Date: 07/06/12    Archive Date: 07/13/12

DOCKET NO.  07-01 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for spina bifida occulta of S1.

2.  Entitlement to service connection for a back disability, other than spina bifida occulta of S1, to include as secondary to bilateral ankle stress reaction residuals.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

B. Ogilvie, Counsel

INTRODUCTION

The Veteran served on active duty from June 2004 to October 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The case was subsequently transferred to the RO in Winston-Salem, North Carolina.

In February 2007, an informal conference was held in lieu of a local hearing.

A travel board hearing was scheduled for May 26, 2010.  The Veteran requested to reschedule the hearing due to medical issues.  The hearing was rescheduled for August 8, 2011, but the Veteran failed to report.  The Board acknowledges that its October 2011 correspondence was returned to sender as "not deliverable as addressed, unable to forward."  Notwithstanding, the notice regarding the travel board hearing was sent to the Veteran's last known address of record and was not returned as undeliverable.  As such, the Veteran is considered to have had appropriate notice and her request for a travel board hearing is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2011).

In December 2011, the Board remanded the issue on appeal for further development.  The claim is again before the Board for appellate review.

There are no records in Virtual VA that pertain to this issue.

The Board notes that the characterization of this issue has changed.  Previously, the issue on appeal was entitlement to service connection for lumbosacral strain with spina bifida occulta of S1.  As discussed in detail below, the Board is granting a claim of entitlement to service connection for lumbosacral strain without spina bifida occulta.  As such, the claim has been characterized to encompass the two issues on the title page.

FINDINGS OF FACT

1.  The Veteran's spina bifida occulta is a congenital defect.  

2.  A chronic lumbosacral strain is etiologically related to service.


CONCLUSIONS OF LAW

1.  The Veteran's spina bifida occulta of S1 is not a compensable disability, and service connection for such disability is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 4.9 (2011).

2.  A chronic lumbosacral strain was incurred during active duty service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in November 2009 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  The case was most recently adjudicated in January 2012.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order. 

Analysis

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated thereby.      38 U.S.C.A. § 1110; 38 C.F.R. 3.303.  Service connection may also be warranted for any disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the injury was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The absence of any one element will result in the denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427 (2006).

Under 38 C.F.R. § 3.310(a), service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Congenital or developmental defects are not diseases or injuries within the meaning of the applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9.  Such conditions are part of a life-long defect and are normally static conditions which are incapable of improvement or deterioration.  See VAOGCPREC 67-90 (1990). 

VA regulations specifically prohibit service connection for a congenital or developmental defect-unless such defect was subjected to a superimposed disease or injury which created additional disability.  See VAOPGCPREC 82-90 (July 18, 1990) (cited at 55 Fed. Reg. 45,711) (Oct. 30, 1990) (service connection may not be granted for defects of congenital, developmental or familial origin, unless the defect was subject to a superimposed disease or injury).

The Veteran argues that her current lumbar spine disability was incurred during service, or, alternatively, is due to her service-connected bilateral residuals of ankle stress reactions.

Service treatment records reflect that the Veteran's spine was marked as normal at her June 2003 enlistment examination.  She complained of back pain on several occasions during service, e.g., see records from September and October 2004.  At her October 2004 separation examination the Veteran noted that she had back pain.

In December 2005 the Veteran was diagnosed with spine bifida occulta involving the posterior elements of S1.  An MRI and x-ray taken in December 2005 revealed otherwise normal results.  At a December 2005 VA examination, the Veteran was diagnosed with a chronic lumbosacral strain with no evidence of x-ray abnormalities except spina bifida occulta of S1 but with normal MRI.  The examiner opined that the back condition appeared to occur right before separation when the Veteran was on profile for her ankle so it was unlikely that her current back condition was related to training or other-service connected conditions and more likely related to the developmental condition of spina bifida and levoscoliosis.

The Veteran was afforded another VA examination in August 2009 to determine whether her lumbar spine disability was secondary to her service-connected bilateral residuals of ankle stress reactions.  The examiner diagnosed the Veteran with a chronic lumbosacral strain.  He noted that lumbosacral strain began in August 2004 as a result of heavy lifting and other activities performed while in military service.  The examiner found that the Veteran's lumbosacral strain was unrelated to her bilateral ankle condition because there was no pathophysiologic relationship or evidence to support this rationale.

The Board finds that the 2005 and 2009 VA opinions both support the Veteran's claim of entitlement to service connection for a lumbar spine disability.  Both examiners stated that the Veteran's chronic lumbosacral strain began in service-specifically, right before separation in August 2004.  The December 2005 examiner noted that the Veteran's back disability was not caused by training, but this is irrelevant as the only question is whether the disability was incurred during service.  The August 2009 examiner also noted that the Veteran's chronic lumbosacral strain began during service in August 2004.  As there is no competent evidence to the contrary, service connection is in order for a chronic lumbosacral strain.  38 U.S.C.A. §§ 1110, 5107.

Regarding the Veteran's diagnosis of spina bifida occulta of S1, the Board notes that as this is a congenital defect, Godfrey v. Brown, 7 Vet. App. 398, 401 (1995) (spina bifida is a "congenital cleft of spinal column") entitlement to service connection cannot be granted under the law.  There is also no evidence that the Veteran's spina bifida occulta of S1 was subjected to a superimposed disease or injury which created additional disability beyond that granted above.  In this regard, the August 2009 examiner specifically noted that the Veteran's chronic lumbosacral strain was caused by heavy lifting and other duties during military service.  As such, service connection is not warranted for spina bifida occulta of S1.


ORDER

Entitlement to service connection for spina bifida occulta of S1 is denied.



Entitlement to service connection for chronic lumbosacral strain is granted.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


